DETAILED ACTION
Applicant’s Pre-Appeal Brief Request for Review, filed October 19, 2021, for reconsideration of the finality of the rejection of the last office action is persuasive and, therefore, the finality of that action is withdrawn.

This application is in condition for allowance except for the following formal matters: 
Claim Objections
Claim 11, is objected to because of the following, i.e., Currently amended claim 11 recites the following,
The solution of claim 1..……………… “wherein the solution has a viscosity from about 0.5 centipoises (cP) to about 150 cP”.
The specification of the instant application does not provide this limitation in the disclosure.  Also, the parent application i.e., 14/920107 (and the provisional applications) does not teach or support this limitation.  The present application i.e., 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daborah Chacko-Davis whose telephone number is (571)272-1380.  The examiner can normally be reached on 9:30AM-6:00PM EST Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300.  Information regarding the status of an application may be obtained from the Patent Application Information 
/DABORAH CHACKO-DAVIS/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        January 7, 2022.